UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

THERMO CREDIT, LLC,

Plaintiff,
Case No. 2:15-cv-2610
Vv. CHIEF JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Kimberly A. Jolson
DCA SERVICES, INC.,

Defendant.
ORDER

On January 16, 2019, the Clerk entered a Afemorandum as to Bill of Costs (ECF No. 70),
which taxed costs against Plaintiff Thermo Credit, LLC (‘Plaintiff’) in the amount of $4,374.80.
Under Federal Rule of Civil Procedure 54(d)(1), a party can oppose the Clerk’s action by filing a
motion within seven days of the Clerk’s entry. Neither party has filed a motion to review the
Clerk’s Bill of Costs.

On April 1, 2019, Defendant DCA Services, Inc. (“Defendant”) filed a Motion for Entry
Of. Judgment (ECF No. 72), requesting the Court to enter judgment on the bill of costs. Plaintiff
does not oppose.

Therefore, the Court AFFIRMS the Clerk’s Bill of Costs and DIRECTS the Clerk to

enter judgment in the amount of $4,374.80 in favor of Defendant.

 

IT IS SO ORDERED.
5 -14- LOW" L><
DATE EDMUND A) SARGUS, JR.

CHIE ED STATES DISTRICT JUDGE
